Exhibit 10.1

SUMMARY OF PAYMENT OF PRIOR-YEARS’ DEFERRED BONUSES SCHEDULE

The following summarizes the unpaid deferred bonuses awarded in prior years for
which payment has been accelerated to the persons disclosed as named executive
officers in Pinnacle Entertainment, Inc.’s 2009 proxy statement. All unpaid
deferred bonuses are expected to be paid on or prior to December 31, 2009.

                                                              Total Prior      
            Years’ Unpaid       2006 Unpaid     2007 Unpaid     2008 Unpaid    
Deferred Bonuses   Name and Title   Deferred Bonus     Deferred Bonus    
Deferred Bonus     to be Paid in 2009  
Stephen H. Capp,
Executive Vice President and
Chief Financial Officer
  $ 37,500.00     $ 79,166.66     $ 112,500.00     $ 229,166.66  
John A. Godfrey,
Executive Vice President,
General Counsel and Secretary
  $ 27,083.33     $ 58,333.34     $ 90,000.00     $ 175,416.67  
Alain Uboldi,
Chief Operating Officer
  $ 28,333.33     $ 60,833.34     $ 99,000.00     $ 188,166.67  
Carlos Ruisanchez,
Executive Vice President of
Strategic Planning and Development
    (1 )     (1 )   $ 22,500.00     $ 22,500.00  



  (1)   Mr. Ruisanchez was not employed by Pinnacle Entertainment, Inc. in 2006
and 2007.

 

5